Townsend, Judge.
This case is controlled by State Highway Dept. v. Wilson, 98 Ga. App. 619 (106 S. E. 2d 544), State Highway Dept. v. Blalock, 98 Ga. App. 630 (106 S. E. 2d 552) and Woodside v. City of Atlanta, 214 Ga. 75 (103 S. E 2d 108). Since the tender or payment to the condemnee of the assessor’s award of compensation by the condemning authority is a condition precedent to its right to file and prosecute *6an appeal, it follows that the failure to make such tender or payment prior to or at the time of the filing of the appeal must result in a dismissal thereof. The trial court did not err in dismissing the appeal from the award of the assessors.
Decided January 28, 1959.
Harold Sheats, Paul H. Anderson, W. Neal Baird, Martin H. Peabody, for plaintiff in error.
Harry P. Hall, Jr., John L. Westmoreland, John L. Westmoreland, Jr., contra.

Judgment affirmed.


Gardner, P. J., and Carlisle, J., concur.